           Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 1 of 30




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x

KATHY CAMACHO; JUSTINE RODRIGUEZ;
DERICK MASON; NICOLE FLUDD; and
CYNTHIA NEAT, on Behalf of Themselves and All
Others Similarly Situated,

                                            Plaintiffs,                                CLASS ACTION
                                                                                       COMPLAINT AND
        - against -                                                                    JURY DEMAND

CITY OF NEW YORK; PAUL SMITH,
Correction Officer, in his individual capacity;
A. REED, Correction Officer, Shield # 12988,
in her individual capacity; SCOTT AMBROSE, Correction Officer,
in his individual capacity; CECIL PHILLIPS, Correction Officer,
in his individual capacity; EPIFANO VASQUEZ, Correction Officer,
in his individual capacity; CHRISTINA BREWLEY, Correction Officer,
in her individual capacity; D. SPRY, Correction Officer, Shield # 1507,
in his individual capacity, CO COSICO, Correction Officer, Shield # 1123,
in his individual capacity; CO GOLLUB, Correction Officer,
in his individual capacity;and JOHN/JANE DOES 1-30
Correction Officers, in their individual capacities,


                                             Defendants.
-----------------------------------------------------------------------------------x

                 Plaintiffs Kathy Camacho, Justine Rodriguez, Derick Mason, Nicole Fludd, and

Cynthia Neat (collectively “Plaintiffs”), on behalf of themselves and all others similarly situated

(collectively, the “Class”), for their Complaint, allege as follows:

                                     PRELIMINARY STATEMENT

                 1.       The City of New York and a group of its Correction Officers at Rikers

Island have embarked on a campaign of arresting visitors who bring books to Rikers Island.

                                                          1
          Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 2 of 30




               2.      Plaintiffs are five of the unlucky visitors who brought books with them to

Rikers Island, either as gifts for the inmates whom they were visiting or to read themselves while

they waited. In some cases, these books were wet or stained, either due to inclement weather or

due to normal wear and tear. In one case, the book was new.

               3.      In all cases, Defendant Correction Officers (hereinafter the “Individual

Defendants”) assumed, with no cause whatsoever, that the books contained synthetic marijuana,

or “K2,” and branded these innocent visitors as drug smugglers.

               4.      Plaintiffs all spent hours, if not a full day, detained for nothing more than

bringing a book to prison. They were criminally charged with felonies before having their

charges dismissed at their initial court appearances following their arraignments.

               5.      Even after their criminal charges were dropped, Plaintiffs continued to be

punished for crimes they did not commit.

               6.      Plaintiffs were all banned from visiting their loved ones—in some cases

their significant other or their child—at Rikers Island as a result of these false arrests and false

accusations.

               7.      Making matters worse, their loved ones were punished as well. The

inmates who were being visited at the time of these arrests were all banned from future contact

visits—all because a friend or loved one came to visit them with a book in hand.

               8.      Plaintiffs committed no crime, but languished in prison cells and faced

life-altering criminal charges. Even when the criminal process concluded with their exoneration,

they were prevented from visiting close friends and family at all New York City jail facilities.

They now must live with the ongoing trauma, distress, and fear from these encounters.

                                                  2
         Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 3 of 30




               9.      Plaintiffs bring this civil rights lawsuit on behalf of themselves and all

those similarly situated to remedy these violations of their rights secured by New York law and

the United States Constitution.

                                  JURISDICTION AND VENUE

               10.     This action arises under the Fourth and Fourteenth Amendments to the

United States Constitution, 42 U.S.C. § 1983, and New York State common law.

               11.     This Court has subject matter jurisdiction over Plaintiffs’ federal law

claims pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3)-(4) because Plaintiffs’ claims arise under

the laws of the United States, namely 42 U.S.C. § 1983, and seek redress of the deprivation,

under color of state law, of rights guaranteed by the Constitution of the United States.

               12.     This Court has supplemental jurisdiction over Plaintiffs’ state law claims

pursuant to 28 U.S.C. § 1367(a).

               13.     On May 15, 2019, Plaintiff Rodriguez filed a notice of claim pursuant to

General Municipal Law § 50-i.

               14.     Thirty days have elapsed since service of such notice. Defendants have

neglected or refused to make an adjustment or payment thereof.

               15.     On May 15, 2019, Plaintiff Mason filed a notice of claim pursuant to

General Municipal Law § 50-i.

               16.     Thirty days have elapsed since service of such notice. Defendants have

neglected or refused to make an adjustment or payment thereof.

               17.     On May 3, 2019, Plaintiff Fludd filed a notice of claim pursuant to

General Municipal Law § 50-i.

                                                 3
          Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 4 of 30




                18.     Thirty days have elapsed since service of such notice. Defendants have

neglected or refused to make an adjustment or payment thereof.

                19.     On March 27, 2019, Plaintiff Neat filed a notice of claim pursuant to

General Municipal Law § 50-i.

                20.     Thirty days have elapsed since service of such notice. Defendants have

neglected or refused to make an adjustment or payment thereof.

                21.     On May 17, 2019, Plaintiff Neat testified at a hearing pursuant to General

Municipal Law § 50-h.

                22.     Venue lies in this Court pursuant to 28 U.S.C. § 1391(b) because:

Defendant City of New York resides in this judicial district; upon information and belief, many

Individual Defendants reside in this District; and Plaintiffs’ claims arose in this judicial district.

                                          JURY DEMAND

                23.     Plaintiffs demand trial by jury in this action.

                                              PARTIES

                24.     Plaintiff Kathy Camacho is a citizen of the United States and a resident of

New York.

                25.     Plaintiff Justine Rodriguez is a citizen of the United States and a resident

of New York.

                26.     Plaintiff Derick Mason is a citizen of the United States and a resident of

New York.




                                                   4
          Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 5 of 30




               27.     Plaintiff Nicole Fludd is a citizen of the United States and a resident of

New York.

               28.     Plaintiff Cynthia Neat is a citizen of the United States and a resident of

New York.

               29.     Defendant City of New York (the “City”) is a municipal corporation that,

through its Department of Correction (“DOC”), operates the various correctional facilities

located on Rikers Island.

               30.     Defendant Paul Smith is a Correction Officer employed by the City at its

Rikers Island Correction Facilities.

               31.     Defendant A. Reed, Shield #12988, is a Correction Officer employed by

the City at its Rikers Island Correction Facilities.

               32.     Defendant Scott Ambrose is a Correction Officer employed by the City at

its Rikers Island Correction Facilities.

               33.     Defendant Cecil Phillips is a Correction Officer employed by the City at

its Rikers Island Correction Facilities.

               34.     Defendant Epifano Vasquez is a Correction Officer employed by the City

at its Rikers Island Correction Facilities.

               35.     Defendant Christina Brewley is a Correction Officer employed by the City

at its Rikers Island Correction Facilities.

               36.     Defendant D. Spry, Shield # 1507, is a Correction Officer employed by

the City at its Rikers Island Correction Facilities.



                                                   5
           Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 6 of 30




               37.     Defendant Cosico, Shield # 1123, is a Correction Officer employed by the

City at its Rikers Island Correction Facilities.

               38.     Defendant Gollub is a Correction Officer employed by the City at its

Rikers Island Correction Facilities.

               39.     Defendants JOHN/JANE DOE ##1-30 are and were at all times relevant

herein officers, employees, and agents of the New York City Department of Correction and the

City of New York. Defendants JOHN/JANE DOE ##1-30, whose actual names and shield

numbers Plaintiffs have been unable to ascertain notwithstanding reasonable efforts to do so, but

who are being sued herein by the fictitious designation “John/Jane Doe,” were at all times

relevant herein officers, employees, and agents of the New York City Department of Correction.

On the date of the incidents set forth herein, they were assigned to security at Rikers Island.

Defendants JOHN/JANE DOE ##1-30 are being sued herein in their individual capacities.

                                   FACTUAL BACKGROUND

Kathy Camacho’s Unlawful Arrest and Prosecution

               40.     On September 2, 2018, at approximately 9:00 a.m., Plaintiff Kathy

Camacho arrived at Rikers Island to visit her son.

               41.     Ms. Camacho brought 2 packages with her, including a book of crossword

puzzles.

               42.     When Ms. Camacho arrived at the Benjamin Ward Visitors Center, Ms.

Camacho was searched by Correction Officers, passed through a metal detector, and sniffed by

canines without issue. She passed through security and continued on her visit to see her son.



                                                   6
          Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 7 of 30




               43.     Upon arriving at the Anna M. Kross Visitor’s center, Ms. Camacho again

passed through the metal detectors and was sniffed by canines at security without issue. She

then entered the line to retrieve her packages.

               44.     All of a sudden, Defendant Gollub and Defendants John/Jane Does

screamed at her that she was under arrest. Defendants accused Ms. Camacho of attempting to

smuggle synthetic marijuana (hereinafter “K2”) into the prison. The officers accused her of

carrying K2 liquid on the pages of the book of crossword puzzles contained in one of the

packages she brought with her.

               45.     The book of crossword puzzles Ms. Camacho had brought with her did not

contain K2.

               46.     There was no probable cause for Ms. Camacho’s arrest.

               47.     Ms. Camacho told Defendant Gollub and Defendants John/Jane Does that

the packages she brought with her did not contain K2.

               48.     Defendants were unmoved, and Ms. Camacho did not get to see her son.

Instead, she was taken off of the line and placed in an empty room, where she sat alone until

approximately 5:00 p.m.

               49.     At approximately 5:00 p.m., Ms. Camacho was taken to another area

where she was searched and then questioned by Defendant Gollub and Defendants John/Jane

Does about the packages she had brought with her. Ms. Camacho again repeated that there was

no K2 in either of the packages she brought to the prison.

               50.     Ms. Camacho’s pleas fell on deaf ears.



                                                  7
         Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 8 of 30




               51.    Three hours later she was brought to central booking in the Bronx. Ms.

Camacho was held in a cell over night before being arraigned in Bronx Criminal Court the

following morning.

               52.    At her arraignment, Ms. Camacho was charged with promoting prison

contraband in the first degree, in violation of New York Penal Law § 205.25, promoting prison

contraband in the second degree, in violation of New York Penal Law § 205.20, criminal

possession of a controlled substance in the fifth degree, in violation of New York Penal Law

§ 220.06, criminal possession of a controlled substance in the seventh degree, in violation of

New York Penal Law § 220.03, and the unlawful distribution of a synthetic cannabinoid in

violation of New York City Administrative Code § 10-203.

               53.    The criminal complaint falsely charging Ms. Camacho with bringing K2

into Rikers Island was signed by Defendant Smith.

               54.    Ms. Camacho finally was released on her own recognizance at

approximately 10:00 am on Monday, September 3, 2018.

               55.    Ms. Camacho’s seven-year-old and five-year-old grandchildren were

staying at her home for the weekend when Ms. Camacho was falsely arrested. Ms. Camacho

was forced to make emergency alternative plans for her grandchildren when she was arrested and

detained until the following morning.

               56.    All charges against Ms. Camacho were dismissed on motion of the Bronx

District Attorney at her first court appearance after arraignment on October 15, 2018.




                                                8
          Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 9 of 30




               57.     Nonetheless, even after her criminal charges were dismissed, Ms.

Camacho continued to be punished as a result of her false arrest and prosecution.

               58.     Ms. Camacho was banned from all New York City correctional

facilities—and was unable to visit her son—for an entire year. All for bringing a book of

crossword puzzles when she went to visit her son.

               59.     Even now that the ban is lifted, Ms. Camacho is fearful of visiting her son,

afraid that she will again be arrested for no reason. When she does visit him, she does not bring

anything for him unless it is in the original merchant packaging for fear that she will again be

falsely arrested and charged.

               60.     Ms. Camacho’s son was also punished for his mother’s baseless arrest.

For six months, her son was prohibited from having contact visits.

Justine Rodriguez’s Unlawful Arrest and Prosecution

               61.     On February 20, 2019 at approximately 7:00 p.m., Plaintiff Justine

Rodriguez arrived at Rikers Island to visit a friend.

               62.     Ms. Rodriguez brought a book from her home with her so that she could

read while she waited for her friend to be brought to the visiting room. It was raining and

snowing outside during Ms. Rodriguez’s trip to Rikers, and the pages of her book had become

wet and wrinkly.

               63.     When she arrived at the Benjamin Ward Visitors Center, Ms. Rodriguez

was searched by Correction Officers and sniffed by a canine without issue.




                                                  9
          Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 10 of 30




               64.     After passing through security, Ms. Rodriguez was not taken to visit her

friend, but was taken to another room where she was searched again, this time more invasively,

by multiple Correction Officers and a Captain.

               65.     Although no contraband was found during the search, Ms. Rodriguez was

placed in a holding cell by Defendants Ambrose, Brewley, Phillips, and Vazquez.

               66.     After waiting in the cell in fear for approximately one hour, Ms.

Rodriguez was finally told by Defendants Ambrose, Phillips, Brewley, and Vazquez that she was

being arrested for carrying K2 on the pages of the book she brought into the prison. Defendants

also stated, in a clear attempt to scare Ms. Rodriguez, that they could “tell” that the (nonexistent)

K2 was “laced.”

               67.     There was no K2 on the pages of the book Ms. Rodriguez brought to the

prison.

               68.     There was no probable cause for Ms. Rodriguez’s arrest.

               69.     Ms. Rodriguez was then handcuffed and transferred to another area on

Rikers Island where she waited for hours. Throughout this period, Defendants Ambrose, Phillips,

Brewley, and Vazquez disparaged Ms. Rodriguez and told her they knew she was guilty of the

alleged crimes.

               70.     At approximately midnight, Ms. Rodriguez was finally taken to central

booking in the Bronx, where she was placed in another cell overnight and the entire following

day.




                                                 10
         Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 11 of 30




               71.     On February 21, 2019, at approximately 7:00 p.m., twenty-four hours after

Ms. Rodriguez first arrived at Rikers Island, she was arraigned and charged with promoting

prison contraband in the first degree, in violation of New York Penal Law § 205.25; promoting

prison contraband in the second degree, in violation of New York Penal Law § 205.20; and

criminal possession of a controlled substance, in violation of New York Penal Law § 220.03.

               72.     The criminal complaint falsely charging Ms. Rodriguez with bringing K2

into Rikers Island was signed by Defendant Vasquez.

               73.     All charges against Ms. Rodriguez were dismissed at her first court

appearance after arraignment on April 4, 2019.

               74.     Even after all criminal charges were dismissed, Ms. Rodriguez and the

friend she was visiting continued to be punished based on these false accusations.

               75.     Ms. Rodriguez was banned from visiting all New York City correctional

facilities for six months. Ms. Rodriguez appealed that punishment, and her visiting privileges

were reinstated on April 22, 2019.

               76.     Nonetheless, even after Ms. Rodriguez’s punishment was lifted, her friend

whom she was visiting when she was arrested was still prohibited from having contact visits with

any visitor, including his mother, for months after Ms. Rodriguez’s arrest.

               77.     Traumatically, Ms. Rodriguez, who has joint custody of her three-year-old

son, was supposed to pick him up on the afternoon of February 21, 2019 to spend the next four

days with him. Because of her baseless arrest, she had to frantically call her son’s father to pick

him up and keep him until she was released. As a result, her son’s father missed a day of work



                                                 11
          Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 12 of 30




and her son, who was expecting his mother, was traumatized when she was absent at pick up and

the next day. When he finally saw her after Ms. Rodriguez was released, he cried hysterically

and kept asking her where she was.

Derick Mason’s Unlawful Arrest and Prosecution

                78.     On February 20, 2019 at approximately 4:00 p.m., Plaintiff Derick Mason

arrived at Rikers Island to visit a friend.

                79.     Mr. Mason brought a novel from his house for his friend to read. It was

raining and snowing outside during Mr. Mason’s trip to Rikers, and the pages of his book had

become damp during the trip.

                80.     When he arrived at the Benjamin Ward Visitors Center, Mr. Mason was

searched by Correction Officers and sniffed by a canine without issue.

                81.     After passing through security, Mr. Mason was not taken to visit his

friend, but was taken to another room where he was searched again, this time more invasively.

                82.     No contraband was discovered during this search of Mr. Mason.

                83.     Mr. Mason was immediately handcuffed, told he was under arrest, and

placed in a holding cell by Defendants Brewley, Spry, and Vazquez.

                84.     After spending hours in a cell wondering what he had done wrong, Mr.

Mason was eventually told by Defendants Brewley, Spry, and Vazquez that he was arrested for

attempting to smuggle K2 soaked on the pages of his book into the prison.

                85.     There was no K2 on the pages of the book Mr. Mason brought to the

prison.



                                                12
         Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 13 of 30




               86.     There was no probable cause for Mr. Mason’s arrest.

               87.     After spending hours waiting in a holding cell, Mr. Mason was transferred

to another area of Rikers Island, where he was placed in a cell for another several hours.

Throughout this entire period, Defendants Brewley, Spry, and Vazquez disparaged Mr. Mason

and told him they knew he was guilty of the alleged crimes.

               88.     Eventually, Mr. Mason was taken to central booking in the Bronx where

he spent the night and the entire following day.

               89.     On February 21, 2019, at approximately 10:30 p.m., thirty hours after Mr.

Mason first arrived at Rikers Island, he was arraigned and charged with promoting prison

contraband in the first degree, in violation of New York Penal Law § 205.25; promoting prison

contraband in the second degree, in violation of New York Penal Law § 205.20; criminal

possession of a controlled substance, in violation of New York Penal Law § 220.03; and

unlawful possession of marijuana, in violation of the New York Penal Law § 221.05.

               90.     The criminal complaint falsely charging Mr. Mason with bringing K2 into

Rikers Island was signed by Defendant Vasquez.

               91.     All charges against Mr. Mason were dismissed at his first court

appearance after arraignment on April 4, 2019.

               92.     Even after all criminal charges were dismissed, Mr. Mason and his friend

were still punished based on these false accusations.

               93.     Mr. Mason was banned from visiting all New York City correctional

facilities for six months and could not see his friend during that time.



                                                   13
           Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 14 of 30




               94.     Mr. Mason’s friend, whom he was visiting when he was arrested, was

prohibited from having contact visits with any visitor for a period of six months.

               95.     Mr. Mason missed two days of work because of this baseless arrest and

lost his job as a bartender after back-to-back days where he could not cover his shift. It took

months for Mr. Mason to find new employment.

Nicole Fludd’s Unlawful Arrest and Prosecution

               96.     On February 28, 2019, Plaintiff Nicole Fludd arrived at Rikers Island to

visit her boyfriend.

               97.     Ms. Fludd brought an old book she had found in her aunt’s closet to give

to her boyfriend. The book was depreciating with age, and certain pages were discolored or

stained.

               98.     Upon arrival at the Benjamin Ward Visitor’s center, Ms. Fludd was

searched by Correction Officers and sniffed by a canine without issue.

               99.     After passing through security, however, Ms. Fludd was not permitted to

see her boyfriend.

               100.    Instead, she was taken to a separate room by Correction Officers and

searched again, this time more invasively, by Defendant Reed and Defendants John/Jane Does.

               101.    No contraband was discovered during this search of Ms. Fludd.

               102.    Nevertheless, Ms. Fludd was handcuffed by Defendant Reed and

Defendants John/Jane Does and placed in a holding cell at Rikers Island.




                                                14
           Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 15 of 30




               103.   When Ms. Fludd questioned why she was being arrested when she had

done nothing unlawful, she was eventually told that there was K2 on the pages of the book she

had brought to the prison.

               104.   There was no K2 on the pages of the book Ms. Fludd brought to the

prison.

               105.   There was no probable cause for Ms. Fludd’s arrest.

               106.   Nevertheless, Ms. Fludd languished in a holding cell for hours.

               107.   While waiting in the cell, Ms. Fludd observed two additional persons

arrested for allegedly bringing K2 into Rikers Island via books. Both of these arrestees also

protested that they did not have K2 and were only bringing books for inmates at the time of their

arrests.

               108.   After hours in a holding cell at the visitor’s center, Ms. Fludd was

transferred to another cell within Rikers Island, where she remained for several more hours.

               109.    After hours in holding cells at Rikers Island, Ms. Fludd was eventually

taken to central booking in the Bronx at around 12:00 a.m.

               110.   Ms. Fludd was eventually arraigned in Bronx Criminal Court and charged

with promoting prison contraband in the first degree, in violation of New York Penal Law

§ 205.25; promoting prison contraband in the second degree, in violation of New York Penal

Law § 205.20; and possession of synthetic marijuana in violation of New York City Rules and

Regulations § 9.2.




                                                15
          Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 16 of 30




                111.    The criminal complaint falsely charging Ms. Fludd with bringing K2 into

Rikers Island was signed by Defendant Smith.

                112.    All charges against Ms. Fludd were dismissed at her first court appearance

after arraignment on March 19, 2019.

                113.    Nonetheless, even after all criminal charges were dismissed, Ms. Fludd

and her boyfriend continued to be punished based on these false accusations.

                114.    Ms. Fludd was banned from visiting all New York City correctional

facilities for six months and was not able to see her boyfriend during that time period.

                115.    Ms. Fludd’s boyfriend was prohibited from having contact visits with any

visitor for a period of six months.

                116.    Ms. Fludd also was forced to miss a day of work as a result of her arrest.

Ms. Fludd was not paid for this day that she unwillingly had to take off from work.

Cynthia Neat’s Unlawful Arrest and Prosecution

                117.    On March 6, 2019 at approximately 1:30 pm, Plaintiff Cynthia Neat

arrived at Rikers Island to visit a friend.

                118.    Ms. Neat brought two books, one of which was an old Quran, for her

friend.

                119.    Upon arrival at the Benjamin Ward Visitor’s Center, Ms. Neat was

searched by Correction Officers and sniffed by a canine without issue.




                                                 16
         Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 17 of 30




               120.   Once she passed through security, Ms. Neat was not permitted to see her

friend, but was told to sit in a booth and not to ask any questions. She remained in the booth for

approximately one hour.

               121.   After waiting for an hour, Ms. Neat was searched by Defendant Cosico

and another female Correction Officer.

               122.   No contraband was discovered during this search of Ms. Neat.

               123.   Nevertheless, Ms. Neat immediately was handcuffed by Defendants

Cosico and Smith and placed in a holding cell.

               124.   Ms. Neat was told that she was being arrested because there was

“marijuana residue” on the pages of the book she had brought to the prison.

               125.   Ms. Neat was later told that she was not being arrested for carrying

marijuana residue, but rather that she was being accused of trying to smuggle K2 into Rikers

Island on the pages of the books that she had brought.

               126.   There was no K2, or any other contraband, on the pages of the book Ms.

Neat brought to the prison.

               127.   There was no probable cause to arrest Ms. Neat.

               128.   Nevertheless, Ms. Neat sat in a holding cell for eight hours.

               129.   Ms. Neat is diabetic and had to use the restroom multiple times while she

was held. Each time, Defendant Cosico and other Officers demeaned and degraded Ms. Neat

while accompanying her to use the restroom.




                                                 17
         Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 18 of 30




               130.    Ms. Neat was then transferred to another cell within Rikers Island, where

she remained for approximately one-and-a-half hours.

               131.    After almost ten hours confined at Rikers Island, Ms. Neat was eventually

taken to central booking in the Bronx, where she was held in another cell overnight.

               132.    The following day, almost twenty-four hours after Ms. Neat first arrived at

Rikers Island, she was arraigned in Bronx Criminal Court and charged with promoting prison

contraband in the first degree, in violation of New York Penal Law § 205.25; promoting prison

contraband in the second degree, in violation of New York Penal Law § 205.20; unlawful

distribution of a synthetic cannabinoid in violation of New York City Administrative Code § 10-

203(a)(1); unlawful distribution of a synthetic cannabinoid in violation of New York City

Administrative Code § 10-203(a)(2); and unlawful distribution of a synthetic cannabinoid in

violation of New York City Administrative Code § 10-203(a)(3).

               133.    The criminal complaint falsely charging Ms. Neat with bringing K2 into

Rikers Island was signed by Defendant Smith.

               134.    All charges against Ms. Neat were dismissed at her first court appearance

after arraignment on March 19, 2019.

               135.    Nonetheless, even after all criminal charges were dismissed, Ms. Neat and

her friend still were both punished based on false accusations.

               136.    Ms. Neat was banned from visiting all New York City correctional

facilities for six months and was not able to see her friend during that period.




                                                 18
          Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 19 of 30




                137.    Even now that this ban has been lifted, Ms. Neat remains afraid to bring

her friend any items from her home, including religious materials that he has requested, out of

fear it will be used as grounds to arrest her.

                138.    Ms. Neat’s friend was prohibited from having contact visits with any

visitor for a period of six months.

                139.    Ms. Neat also was forced to miss three weeks of work. Ms. Neat works as

a home health aide, and her employment was immediately suspended upon her arrest. She was

not reinstated until she could demonstrate to her employer that all charges had been dismissed.

                140.    Ms. Neat lost three weeks of wages as a result of her missed work. She

also lost her regular Sunday client due to her suspension. Ms. Neat has not been able to find a

new client to fill this time slot.

                141.    Ms. Neat has a son with special needs. An aide was taking care of her son

while Ms. Neat went to visit her friend at Rikers Island.

                142.    Because of Ms. Neat’s arrest, Ms. Neat’s daughter (who had been told by

a Correction Officer that her mother had been arrested for “drugs”) had to pick up Ms. Neat’s

son and take care of him until Ms. Neat was released. Ms. Neat was extremely worried for her

son’s well-being the entire time she was detained. She was also humiliated when a Correction

Officer told her daughter that she had been arrested for drugs.




                                                 19
         Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 20 of 30




Monell Allegations

               143.    All five Plaintiffs were arrested by Correction Officers at Rikers Island

and were accused of carrying K2 into prison simply because they brought books with them to

give to their friends and family or to read themselves while they waited to visit friends or family.

               144.    There was no probable cause to arrest any of the Plaintiffs.

               145.    All five Plaintiffs had all charges against them dismissed at their first court

appearances following their arraignments.

               146.    Despite these immediate dismissals, all five Plaintiffs were banned from

visiting all New York City correctional facilities for a period of six months to one year.

               147.    Despite these immediate dismissals, the persons whom Plaintiffs were

visiting were all prohibited from having contact visits for months.

               148.    Upon information and belief based on the similarity of the circumstances

of these arrests, Defendant the City of New York has a pattern, practice, custom, or policy of: (1)

arresting persons who bring books with them to visit inmates on Rikers Island without probable

cause; (2) charging persons who bring books with them to visit inmates on Rikers Island with

promoting prison contraband and related crimes on a false and unfounded belief that visitors

carrying books onto Rikers Island are smuggling K2 to the inmates they are visiting; (3) banning

persons who bring books with them to visit inmates from visiting any New York City

correctional facility for a period of six months to one year even after the criminal charges are

determined to be unfounded; and (4) banning inmates on Rikers Island whose visitors bring




                                                 20
           Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 21 of 30




books onto Rikers Island from receiving contact visits for a period of six months even after their

visitors’ criminal charges are determined to be unfounded.

                              CLASS ACTION ALLEGATIONS

               149.    Plaintiffs bring this suit as a class action under the Federal Rule of Civil

Procedure 23(b)(1)(A), 23(b)(2) and 23(b)(3), on behalf of themselves and other individuals

similarly situated who (a) were arrested at Rikers Island for allegedly carrying K2 into the prison

on the pages of books or other paper materials; and (b) had all criminal charges against them

dismissed.

               150.    All of the members of the Class were injured as a result of Defendants’

conduct.

               151.    Defendants arrested persons arriving at Rikers Island carrying books based

on a belief that these persons are carrying K2 on the pages of their books. The five named

Plaintiffs all received identical treatment and, given the number of visitors to Rikers Island who

bring books for inmates or for themselves to read while they wait, there is good reason to believe

there are dozens of additional class members who were subjected to the same unlawful

treatment.

               152.    Accordingly, the members of the Class are so numerous that joinder of all

Class members is impracticable.

               153.    The questions of law and fact presented by Plaintiffs are common to other

members of the Class. Among others, the questions of law and fact common to the Class are:




                                                 21
         Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 22 of 30




                            a. Whether the U.S. Constitution or New York common law

                               authorize a Correction Officer to arrest and prosecute a person for

                               promoting prison contraband on the basis of that person bringing a

                               book or paper with them into a prison;

                            b. Whether members of the Class are entitled to relief and, if so, the

                               nature and extent of that relief, including without limitation the

                               amount of monetary damages.

               154.    Common issues of law and fact, including without limitation those set

forth above, predominate over any individual issues.

               155.    The claims and practices alleged herein are common to all members of the

Class.

               156.    The violations suffered by Plaintiffs are typical of those suffered by the

Class, as all members of the Class were arrested at Rikers Island for allegedly carrying K2 into

the prison on the pages of books and had all criminal charges against them dismissed.

               157.    Plaintiffs have no conflict of interest with any Class members, are

committed to the vigorous prosecution of all claims on behalf of the Class, and will fairly and

adequately protect the interests of the Class.

               158.    Counsel competent and experienced in federal class action and federal

civil rights litigation has been retained to represent the class. Emery Celli Brinckerhoff & Abady

LLP is a law firm with offices in New York City with extensive experience in complex civil

rights litigation and class action lawsuits. Romano & Kuan PLLC is a law firm in New York



                                                 22
          Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 23 of 30




City with extensive experience in complex civil rights litigation and knowledge of New York

criminal procedure and practice.

               159.    This class action is superior to any other method for the fair and efficient

adjudication of this legal dispute, as joinder of all Class members is impracticable. The damages

suffered by members of the Class, although substantial, are small in relation to the extraordinary

expense and burden of individual litigation and therefore it is highly impractical for such Class

members to attempt individual redress for damages.

               160.    There will be no extraordinary difficulty in the management of this class

action.

               161.    Inconsistent or varying adjudications with respect to individual class

members would establish incompatible standards of conduct for the party opposing the class.

               162.    Final injunctive relief or corresponding declaratory relief is appropriate

respecting the class as a whole.

                                   FIRST CAUSE OF ACTION
                   42 U.S.C. § 1983 – Fourth and Fourteenth Amendments
                              False Arrest and False Imprisonment
          (All Plaintiffs and those similarly situated—Defendant City of New York)

               163.    Plaintiffs repeat, reiterate and reallege each and every allegation contained

in the foregoing paragraphs of this complaint with the same force and effect as though set forth

herein.

               164.    Plaintiffs were wrongfully and illegally arrested due to Defendant City of

New York’s unlawful pattern, practice, custom, or policy of arresting persons without probable

cause who bring books with them to Rikers Island.

               165.    The wrongful, unjustifiable, and unlawful apprehensions, arrests, and


                                                 23
           Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 24 of 30




detentions of Plaintiffs were carried out without any basis, without Plaintiffs’ consent, and

without probable cause or reasonable suspicion.

               166.    Defendant City of New York intended to confine Plaintiffs and, in fact,

confined Plaintiffs, and Plaintiffs were aware of their confinement.

               167.    At all relevant times, Plaintiffs were unlawfully, wrongfully, and

unjustifiably held under arrest, deprived of their liberty, and falsely charged.

               168.    At all relevant times, the unlawful, wrongful, and false arrests of Plaintiffs

were without basis and without probable cause or reasonable suspicion.

               169.    As a direct and proximate result of the misconduct detailed above,

Plaintiffs suffered emotional distress, loss of liberty damages, and all damages hereinbefore

alleged.

                                  SECOND CAUSE OF ACTION
                     42 U.S.C. § 1983 – Fourth and Fourteenth Amendments
                                        Malicious Prosecution
            (All Plaintiffs and those similarly situated—Defendant City of New York)

               170.    Plaintiffs repeat, reiterate and reallege each and every allegation contained

in the foregoing paragraphs of this complaint with the same force and effect as though set forth

herein.

               171.    Plaintiffs were wrongfully and illegally arrested due to Defendant City of

New York’s unlawful pattern, practice, custom, or policy of arresting persons who bring books

with them to Rikers Island without probable cause and charging them with crimes related to a

false belief that visitors carrying books onto Rikers Island are bringing K2 onto Rikers Island.

               172.    The City of New York acted maliciously and without justification when it

commenced criminal proceedings against Plaintiffs.


                                                 24
           Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 25 of 30




                 173.     The City of New York commenced these charges falsely, maliciously, in

bad faith, and without probable cause.

                 174.     All proceedings in criminal court against Plaintiffs were terminated in

Plaintiffs’ favor.

                 175.     As a direct and proximate result of the misconduct detailed above,

Plaintiffs suffered emotional distress, loss of liberty damages, and all damages hereinbefore

alleged.

                                  THIRD CAUSE OF ACTION
                     42 U.S.C. § 1983 – Fourth and Fourteenth Amendments
                              False Arrest and False Imprisonment
                            (All Plaintiffs—All Individual Defendants)1

                 176.     Plaintiffs repeat, reiterate and reallege each and every allegation contained

in the foregoing paragraphs of this complaint with the same force and effect as though set forth

herein.

                 177.     The Individual Defendants wrongfully and illegally arrested Plaintiffs or

failed to intervene in the wrongful and illegal arrests of Plaintiffs.

                 178.     The wrongful, unjustifiable, and unlawful apprehensions, arrests, and

detentions of Plaintiffs were carried out without any basis, without Plaintiffs’ consent, and

without probable cause or reasonable suspicion.

                 179.     The Individual Defendants intended to confine Plaintiffs and, in fact,

confined Plaintiffs, and Plaintiffs were aware of their confinement.




1
  Plaintiff Kamacho brings her individual claims against Defendants Gollub, Smith, and John Doe Defendants.
Plaintiff Rodriguez brings her individual claims against Defendants Ambrose, Brewley, Phillips and Vazquez.
Plaintiff Mason brings his individual claims against Defendants Brewley, Spry and Vazquez. Plaintiff Fludd brings
her individual claims against Defendants Reed, Smith, and John Doe Defendants. Plaintiff Neat brings her
individual claims against Defendants Cosico and Smith.
                                                       25
           Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 26 of 30




                 180.     At all relevant times, the Individual Defendants acted forcibly in

apprehending and arresting Plaintiffs.

                 181.     At all relevant times, Plaintiffs were unlawfully, wrongfully, and

unjustifiably held under arrest, deprived of their liberty, and falsely charged.

                 182.     At all relevant times, the unlawful, wrongful, and false arrests of Plaintiffs

were without basis and without probable cause or reasonable suspicion.

                 183.     The Individual Defendants’ misconduct occurred without any fault or

provocation on the part of Plaintiffs.

                 184.     The Individual Defendants acted under pretense and color of state law.

The Individual Defendants acted beyond the scope of their authority and jurisdiction to willfully,

knowingly, and intentionally deprive Plaintiffs of their constitutional rights as secured by the

Fourth and Fourteenth Amendment to the United States Constitution.

                 185.     As a direct and proximate result of the misconduct detailed above,

Plaintiffs suffered emotional distress, loss of liberty damages, and all damages hereinbefore

alleged.

                                  FOURTH CAUSE OF ACTION
                        42 U.S.C. § 1983 – Fourth and Fourteenth Amendments
                                        Malicious Prosecution
                             (All Plaintiffs—all Individual Defendants) 2

                 186.     Plaintiffs repeat and reallege the above paragraphs as if the same were

fully set forth at length herein.




2
  Plaintiff Kamacho brings her individual claims against Defendants Gollub, Smith, and John Does Defendants.
Plaintiff Rodriguez brings her individual claims against Defendants Ambrose, Brewley, Phillips and Vazquez.
Plaintiff Mason brings his individual claims against Defendants Brewley, Spry and Vazquez. Plaintiff Fludd brings
her individual claims against Defendants Reed, Smith, and John Doe Defendants. Plaintiff Neat brings her
individual claims against Defendants Cosico and Smith.
                                                       26
           Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 27 of 30




                 187.     The Individual Defendants acted maliciously and without justification

commenced criminal proceedings against Plaintiffs.

                 188.     The Individual Defendants commenced these charges falsely, maliciously,

in bad faith, and without probable cause. At no subsequent point did any Individual Defendant

attempt to intervene and prevent the unlawful prosecution of Plaintiffs.

                 189.     All proceedings in criminal court against Plaintiffs were terminated in

Plaintiffs’ favor.

                 190.     The Individual Defendants acted under pretense and color of state law.

                 191.     The Individual Defendants acted beyond the scope of their authority and

jurisdiction to willfully, knowingly, and intentionally deprive Plaintiffs of their constitutional

rights as secured by the Fourth and Fourteenth Amendment to the United States Constitution.

                 192.     As a direct and proximate result of the misconduct detailed above,

Plaintiffs suffered emotional distress, loss of liberty damages, and all damages hereinbefore

alleged.

                                      FIFTH CAUSE OF ACTION
                                Common Law False Arrest and False Imprisonment
                        (Plaintiffs Rodriguez, Mason, Fludd, and Neat—All Defendants) 3


                 193.     Plaintiffs repeat and reallege the above paragraphs as if the same were

fully set forth at length herein.

                 194.     The Individual Defendants wrongfully and illegally arrested Plaintiffs or

failed to intervene to prevent the wrongful and illegal arrests of Plaintiffs.


3
 Plaintiff Rodriguez brings her individual claims against Defendants Ambrose, Brewley, Phillips and Vazquez.
Plaintiff Mason brings his individual claims against Defendants Brewley, Spry and Vazquez. Plaintiff Fludd brings
her individual claims against Defendants Reed, Smith, and John Doe Defendants. Plaintiff Neat brings her
individual claims against Defendants Cosico and Smith.
                                                       27
           Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 28 of 30




               195.    The wrongful, unjustifiable, and unlawful apprehensions, arrests, and

detentions of Plaintiffs were carried out without any basis, without Plaintiffs’ consent, and

without probable cause or reasonable suspicion.

               196.    At all relevant times, the Individual Defendants acted forcibly in

apprehending and arresting Plaintiffs.

               197.    At all relevant times, Plaintiffs were unlawfully, wrongfully, and

unjustifiably held under arrest, deprived of their liberty, and falsely charged.

               198.    At all times, the unlawful, wrongful, and false arrest of Plaintiffs were

without basis and without probable cause or reasonable suspicion.

               199.    The Individual Defendants’ misconduct occurred without any fault or

provocation on the part of Plaintiffs.

               200.    The Individual Defendants acted with a knowing, willful, wanton, grossly

reckless, unlawful, unreasonable, unconscionable, and flagrant disregard for Plaintiffs’ rights,

privileges, welfare, and well-being, and are guilty of egregious and gross misconduct toward

Plaintiffs.

               201.    Defendant City of New York, as the employer of the Individual

Defendants, is responsible for the Individual Defendants’ wrongdoing under the doctrine of

respondeat superior.

               202.    As a direct and proximate result of the misconduct detailed above,

Plaintiffs suffered emotional distress, loss of liberty damages, and all damages hereinbefore

alleged.

                                 SIXTH CAUSE OF ACTION
                               Common Law Malicious Prosecution


                                                 28
           Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 29 of 30




                 (Plaintiffs Rodriguez, Mason, Fludd, and Neat —All Defendants) 4

                 203.     Plaintiffs repeat and reallege the above paragraphs as if the same were

fully set forth at length herein.

                 204.     The Individual Defendants acted maliciously and without justification

commenced criminal proceedings against Plaintiffs.

                 205.     The Individual Defendants commenced these charges falsely, maliciously,

in bad faith, and without probable cause.

                 206.     The Individual Defendants failed to subsequently intervene to prevent the

unlawful prosecution of Plaintiffs.

                 207.     All criminal charges against Plaintiffs were terminated in Plaintiffs’ favor.

                 208.     The Individual Defendants are responsible for the malicious prosecution

of Plaintiffs during this entire period. Defendant City of New York, as the employer of the

Individual Defendants, is responsible under the doctrine of respondeat superior.

                 209.     As a direct and proximate result of the misconduct detailed above,

Plaintiffs suffered emotional distress, loss of liberty damages, and all damages hereinbefore

alleged.

                                         PRAYER FOR RELIEF

                 WHEREFORE, Plaintiffs, on behalf of the Class, request the following relief as

against Defendant:




4
 Plaintiff Rodriguez brings her individual claims against Defendants Ambrose, Brewley, Phillips and Vazquez.
Plaintiff Mason brings his individual claims against Defendants Brewley, Spry and Vazquez. Plaintiff Fludd brings
her individual claims against Defendants Reed, Smith, and John Doe Defendants. Plaintiff Neat brings her
individual claims against Defendants Cosico and Smith.
                                                       29
       Case 1:19-cv-11096-DLC Document 1 Filed 12/03/19 Page 30 of 30




         1. An order certifying this suit as a class action pursuant to Federal Rule of Civil

            Procedure 23;

         2. A judgment declaring that Defendants have committed the violations of law

            alleged in this action;

         3. Injunctive relief prohibiting Defendants’ unlawful pattern, practice, policy or

            custom;

         4. Compensatory damages against Defendants in an amount to be proven at trial;

         5. Punitive damages against the Individual Defendants;

         6. An order awarding Plaintiffs reasonable attorneys’ fees, together with the costs

            and disbursements of this action, pursuant to 42 U.S.C. § 1988 and the inherent

            powers of this Court; and

         7. Such other and further relief that may be just and proper.

Dated: December 3, 2019
       New York, New York

                                                   EMERY CELLI BRINCKERHOFF
                                                   & ABADY LLP

                                                   By:__________/s/_________________
                                                          Matthew D. Brinckerhoff
                                                          Earl Ward
                                                          David B. Berman
                                                   600 Fifth Avenue, 10th Floor
                                                   New York, New York 10020
                                                   (212) 763-5000

                                                   ROMANO & KUAN, PLLC
                                                          Julia P. Kuan
                                                   600 Fifth Avenue, 10th Floor
                                                   New York, New York 10020
                                                   (212) 763-5075

                                           Attorneys for Plaintiffs and the Putative Class

                                              30
